              Case 2:16-cv-01340-TSZ Document 83 Filed 02/18/21 Page 1 of 2




1                                                                The Honorable Thomas S. Zilly

2

3

4

5
                              UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
6
     CLAUDE BROWN,
7                                                     No. 2:16-cv-01340-TSZ
                                 Plaintiff,
8                                                     DECLARATION OF SERVICE
                  vs.
9
     KING COUNTY,
10
                                 Defendant.
11

12
             I, MALLORY R. TRIPLETT, hereby declare under penalty of perjury under the laws of
13   the State of Washington that I served a copy of the Defendant King County’s Rule 68 Offer of
     Judgment by email on February 17, 2021, and by mail on February 18, 2021 via the U.S. Postal
14   Service, with sufficient first-class mail postage, to the following:

15                                         Darryl Parker
                                 Civil Rights Justice Center, PLLC
16                                  2150 N 107th Street, Suite 520
                                         Seattle, WA 98133
17                               dparker@civilrightsjusticecenter.com

18          DATED this 18th day of February, 2021, at Mukilteo, Washington.

19

20

21

22

23

                                                                    Daniel T. Satterberg, Prosecuting Attorney
     DECLARATION OF MAILING                                         CIVIL DIVISION, Litigation Section
                                                                    900 King County Administration Building
     (2:16-cv-01340-TSZ) - 1                                        500 Fourth Avenue
                                                                    Seattle, Washington 98104
                                                                    (206) 296-0430 Fax (206) 296-8819
              Case 2:16-cv-01340-TSZ Document 83 Filed 02/18/21 Page 2 of 2




1                           DECLARATION OF FILING AND SERVICE

2           I hereby certify that, on February 18, 2021, I electronically filed the foregoing document
     with the Clerk of the Court using the CM/ECF system which will send notification to the
3    following:
                                               Darryl Parker
4                                    Civil Rights Justice Center, PLLC
                                       2150 N 107th Street, Suite 520
5                                            Seattle, WA 98133
                                    dparker@civilrightsjusticecenter.com
6
           I declare under penalty of perjury under the laws of the United States and the State of
7    Washington that the foregoing is true and correct.

8           DATED this 18th day of February, 2021 at Mukilteo, Washington.

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

                                                                       Daniel T. Satterberg, Prosecuting Attorney
     DECLARATION OF MAILING                                            CIVIL DIVISION, Litigation Section
                                                                       900 King County Administration Building
     (2:16-cv-01340-TSZ) - 2                                           500 Fourth Avenue
                                                                       Seattle, Washington 98104
                                                                       (206) 296-0430 Fax (206) 296-8819
